 


114 HR 5315 IH: Clarifying Legality and Enforcement Action Reasoning Act of 2016
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5315 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2016 
Mr. Guthrie (for himself, Mr. Burgess, and Mrs. Mimi Walters of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Federal Trade Commission Act to require annual reports to Congress regarding the status of investigations of unfair or deceptive acts or practices, and of unfair methods of competition, in or affecting commerce. 
 
 
1.Short titleThis Act may be cited as the Clarifying Legality and Enforcement Action Reasoning Act of 2016 or the CLEAR Act of 2016. 2.Annual reporting on the status of investigationsSection 5 of the Federal Trade Commission Act (15 U.S.C. 45) is amended by adding at the end the following new subsection: 
 
(o)Report on investigations 
(1)In generalThe Commission shall, on an annual basis, submit a report to Congress on investigations with respect to unfair or deceptive acts or practices, and with respect to unfair methods of competition, in or affecting commerce (within the meaning of subsection (a)(1)), detailing— (A)the number of such investigations the Commission has commenced; 
(B)the number of such investigations the Commission has closed with no official agency action; (C)the disposition of such investigations, if such investigations have concluded and resulted in official agency action; and 
(D)for each such investigation that was closed with no official agency action, a description sufficient to indicate the legal analysis supporting the Commission’s decision not to continue such investigation, and the industry sectors of the entities subject to each such investigation. (2)Privacy protectionThe description required under paragraph (1)(D) shall not include the identity of the person who is the subject of an investigation or any other information that identifies the person.. 
 
